TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00642-CV



                                William B. Brady, Appellant

                                              v.

                          Texas Workforce Commission, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 183,977-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant William B. Brady has filed a motion seeking to withdraw his notice of

appeal. We grant his motion and dismiss the appeal on appellant’s motion.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: December 4, 2003